PER CURIAM.
Appellant appeals from the trial court’s December, 1980, decree ordering him involuntarily detained and treated in a mental health facility for a period not to exceed one year pursuant to Chapter 632 RSMo. Supp.1981. Appellant alleges the evidence presented by the petitioner was insufficient to support the court’s order. We find the evidence was sufficient and affirm that order.
On December 10, 1980, the mental health coordinator at Farmington State Hospital filed a petition to have appellant involuntarily detained and treated for a period not to exceed one year. The petition alleged that appellant was then being involuntarily detained at the hospital, that he continued to present a likelihood of serious physical harm to himself or others, and that he was in need of continued detention and treatment. A hearing was held, and the trial court granted the petition and ordered appellant detained.
Using the standard of review established in Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976), we conclude that the evidence presented at the hearing was clear and convincing and, therefore, sufficient to support the court’s judgment. Last year in In re F. Z., 612 S.W.2d 904 (Mo.App.1981), based upon almost identical evidence, we affirmed the trial court’s previous order involuntarily detaining this same appellant for treatment. An extended opinion would have no precedential value. Rule 84.16(b).
Affirmed.
All Judges concur.